DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20, as originally filed 08/26/2020, are pending and have been examined on the merits (claims 1, 9, and 17 being independent). 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/26/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, (2a) it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so (2b), it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas.  Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. (2014).
The claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  In the instant case, the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. 
Step (1): In the instant case, the claims are directed towards to a method for identifying risk using image analysis (e.g., calculating a risk score on the travel route being traveled by a vehicle) which contains the steps of receiving, retrieving, determining, identifying, and executing.  The claim recites a series of steps and, therefore, is a process. The claims do fall within at least one of the four categories of patent eligible subject matter because claim 1 is direct to a computer, claim 9 is direct to a system, and claim 17 is direct to a non-transitory computer readable medium, i.e. machines programmed to carrying out process steps, Step 1-yes. 
Step (2A) Prong 1:  A method for identifying risk using image analysis (e.g., calculating a risk score on the travel route being traveled by a vehicle) is akin to the abstract idea subject matter grouping of: Certain Methods of Organizing Human Activity as fundamental economic principles or practices including mitigating risk.  As such, the claims include an abstract idea.
The specific limitations of the invention are (a) identified to encompass the abstract idea include: receiving… information about a route…, retrieving… a set of travel histories…, determining… a frequency at which the route is traveled…, identifying… each occurrence of a type of road incident…, determining… a route risk value…, determining… an attribute of the vehicle, and executing… image analysis on the image…
As stated above, this abstract idea falls into the (b) subject matter grouping of: Certain Methods of Organizing Human Activity as fundamental economic principles or practices including mitigating risk.
Step (2A) Prong 2:  When considered individually and in combination, the instant claims do not integrate the exception into a practical application because the steps of receiving… information about a route…, retrieving… a set of travel histories…, determining… a frequency at which the route is traveled…, identifying… each occurrence of a type of road incident…, determining… a route risk value…, determining… an attribute of the vehicle, and executing… image analysis on the image… do not apply, rely on, or use the judicial exception in a manner that that imposes a meaningful limitation on the judicial exception (i.e. generally linking the use of the judicial exception to a particular technological environment or field of use. – see MPEP 2106.05 (h)). 
The instant recited claims including additional elements (i.e. computing devices, a deep learning algorithm, a geo-location of the vehicle, memory, a processor, image analysis on the image, a non-transitory computer readable medium having instructions, a device, and camera) do not improve the functioning of the computer or improve another technology or technical field nor do they recite meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The limitations merely use a generic computing technology (Specification [0013] and [0090]: server, an image engine, an adjustment engine, a camera, geo-location device, onboard diagnostic system, database, GPS device, a navigation system, mobile device, and processors) as tools to perform an abstract idea or mere instructions to implement an abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea. (MPEP 2106.05 (f)). Therefore, the claims are directed to an abstract idea.
Step (2B): Additionally, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements (Claims: e.g., computing devices, a deep learning algorithm, a geo-location of the vehicle, memory, a processor, image analysis on the image, a non-transitory computer readable medium having instructions, a device, and camera) amount to no more than generally linking the use of the judicial exception to a particular technological environment or merely using generic components as tool to perform an abstract idea.  In conclusion, merely “linking/applying” the exception using generic computer components does not constitute ‘significantly more’ than the abstract idea. (MPEP 2106.05 (f) (h)).  Therefore, the claims are not patent eligible under 35 USC 101.
Dependent claims 2-8, 10-16, and 18-20 when analyzed as a whole and in an ordered combination are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below.  The additional recited limitations in the dependent claims only refine the abstract idea.  
	For instance, in claims 2,10, and 18, the step of “… receiving… an image of an event occurring on the route; and executing… image analysis on the image to identify the event…” (i.e. receiving an image and executing an image analysis), in claims 3 and 11, the step of “… generating… a risk value for a loan for the vehicle based on the attribute.” (i.e. generating a risk value), in claims 4, 12, and 19, the step of “… identifying… a loan portfolio including a collection of loans including the loan; normalizing, … the risk value against other risk values of other loans in the collection of loans in the loan portfolio; and applying… the risk value on the loan portfolio.” (i.e. applying the risk value), in claims 5, 13, and 20, the step of “…receiving… data associated with the vehicle from a device disposed in the vehicle…” (i.e. receiving data), in claims 6 and 14, the step of “… identifying… a speed at which the vehicle is traveling based on the data…” (i.e. identifying a speed), in claims 7 and 15, the step of “… identifying… a geo-location of the vehicle based on the data.” (i.e. identifying a geo-location), and in claims 8 and 16, the step of “… identifying… the license plate number…” (i.e. identifying the license plate number) are all processes that, under its broadest reasonable interpretation, covers performance of a fundamental economic practice but for the recitation of a generic computer component. Generating a route risk value on the travel route being traveled by a vehicle and applying the risk value on the loan portfolio is a most fundamental commercial process. 
This is an abstract concept with nothing more and is also considered mere instructions to apply an exception akin to a commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd.; Gottschalk and Versata Dev. Group, Inc.; see MPEP 2106.05(f)(2).
In dependent claims 2-8, 10-16, and 18-20, the step claimed are rejected under the same analysis and rationale as the independent claims 1, 9, and 17 above.  Merely claiming the same process of generating a risk value for a loan for the vehicle and applying the risk value on the loan portfolio does not change the abstract idea without an inventive concept or significantly more. Clearly, the additional recited limitations in the dependent claims only refine the abstract idea further. Further refinement of an abstract idea does not convert an abstract idea into something concrete. 
Therefore, claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Bogovich et al. (hereinafter Bogovich), US Patent Number 10074139 B2 in view of Shimada et al. (hereinafter Shimada), US Publication Number 2017/0241789 A1.
Regarding claim 1:
Bogovich discloses the following:
A computer-implemented method comprising: (Bogovich: See abstract)
receiving (reads on “The devices may receive information about a travel route”), by one or more computing devices, information about a route on which a vehicle is traveling; (Bogovich: See column 3, lines 5-18)
retrieving (reads on “receiving, by the at least one processor, from a first remote data source, historical accident information comprising an accident location and accident loss information associated with an accident occurrence on a road segment of the travel route being traveled by the vehicle located between the start location and the end location of the travel route being traveled by the vehicle”), by the one or more computing devices, a set of travel histories specifying data describing trips the vehicle and other vehicles have made along the route and road incidents the vehicle and other vehicles have been involved in; (Bogovich: See column 3, lines 5-18: “The system may receive various types of information, including but not limited to, accident information, geographic information, and vehicle information, from one or more data sources” and claim 6, lines 2-9: “the appropriateness of historical information may be related to the time frame into which the information belongs. Examples of time frames may include, but are not limited to, less than 1 year ago, 1 year ago, 2 years ago, 3 years ago, 4 years ago, 5 to 10 years ago, and greater than 10 years ago. In one embodiment, the more recent the historical information, the greater weight is attributed to the information.”, and see also Claim 1: “receiving, by the at least one processor, from a first remote data source, historical accident information comprising an accident location and accident loss information associated with an accident occurrence on a road segment of the travel route being traveled by the vehicle located between the start location and the end location of the travel route being traveled by the vehicle”)
determining (reads on “risk severity rating may be based on accident frequency at intersections or in segments over a determined period of time.”), by the one or more computing devices, a frequency at which the route is traveled by the vehicle based on a travel history of the vehicle from the set of travel histories; (Bogovich: See column 11, lines 34-48: “risk severity rating may be based on accident frequency at intersections or in segments over a determined period of time. In another embodiment, the rating may be based on loss costs associated to intersections and segments. Yet another embodiment may combine accident frequency and severity to form a rating for a segment or intersection.”)
identifying, by the one or more computing devices, each occurrence of a type of road incident (reads on “cause of loss (e.g., turned left into oncoming traffic, ran through red light, rear-ended while attempting to stop, rear-ended while 30 changing lanes, sideswiped during normal driving, sideswiped while changing lanes, accident caused by tire failure (e.g., blow-out)…”) on the route from the set of travel histories; (Bogovich: See column 5, lines 15-64: “the data sources 104, 106 may provide to the computing device 102 include, but are not limited to, accident information, geographic information, and other types of information useful in generating a database of values for calculating an estimated route risk. Some examples of accident information include, but are not limited to, loss type, applicable insurance coverage(s) (e.g., bodily injury, property damage, medical/personal injury protection, collision, comprehensive, rental reimbursement, towing), loss cost, number of distinct accidents for the segment, time relevancy validation, cause of loss (e.g., turned left into oncoming traffic, ran through red light, rear-ended while attempting to stop, rear-ended while 30 changing lanes, sideswiped during normal driving, sideswiped while changing lanes, accident caused by tire failure (e.g., blow-out), accident caused by other malfunction of car, rolled over, caught on fire or exploded, immersed into a body of water or liquid, unknown, etc.), impact type (e.g., collision with another automobile, collision with cyclist, collision with pedestrian, collision with animal, collision with parked car, etc.)”)
determining (reads on “a vehicle/driver may be categorized into a risk class (e.g., low-risk, medium-risk, high risk, etc.) and charged for insurance accordingly”), by the one or more computing devices, an attribute of the vehicle, based on the frequency (reads on “route-dependent pricing uses route risk values to adjust insurance pricing based on where a vehicle is driven”) at which the route is traveled by the vehicle and the route risk value. (Bogovich: See column 14, lines 13-63: “route-dependent pricing uses route risk values to adjust insurance pricing based on where a vehicle is driven. Contrary to the embodiment above where the vehicle's insurance policy terminated dependent on the quantity of risk consumed by the vehicle's travel route, in this embodiment, an insurance company (or its representatives, e.g., agent) may adjust the price quoted/charged for an insurance policy based on risk consumed. In this embodiment, a vehicle/driver may be categorized into a risk class (e.g., low-risk, medium-risk, high risk, etc.) and charged for insurance accordingly.”)
Bogovich does not explicitly disclose the following, however Shimada further teaches:
determining (reads on “identifying…”), by the one or more computing devices, a route risk value (reads on “occurrence frequency of risky driving”) based on a number of occurrences of the type of road incident (reads on “based on risk information related to occurrence of risky driving in each of locations, wherein the operation information includes a location having the occurrence frequency that exceeds a threshold in the at least one of specific route.”) being more than a threshold amount; (Shimada: See claim 5: “identifying occurrence frequency of risky driving on each of the routes, based on risk information related to occurrence of risky driving in each of locations, wherein the operation information includes a location having the occurrence frequency that exceeds a threshold in the at least one of specific route.”, and see also [0142])
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify receiving accident information, geographic information, vehicle information, and other information from one or more data sources and calculating a risk value for the associated road segment of Bogovich to include identifying occurrence frequency of risky driving on each of the routes, based on risk information related to occurrence of risky driving in each of locations, wherein the operation information includes a location having the occurrence frequency that exceeds a threshold as taught by Shimada, in order to provide a tolerated risk value in a travel route. 
Regarding claim 9: it is similar scope to claim 1, and thus it is rejected under similar rationale.
Claims 2, 5-8, 10, 13-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bogovich in view of Shimada in further view of Thompson et al. (hereinafter Thompson), US Patent Number 10453150 B2.
Regarding claim 2:
Bogovich and Shimada do not explicitly disclose the following, however Thompson further teaches:
The method of claim 1, further comprising: 
receiving (reads on “extracting vehicle event data from sensor data (e.g., via analyzing sensor data to determine vehicle event parameters, event parameters, etc.)”), by the one or more computing devices, an image of an event occurring on the route; and (Thompson: See column 5, lines 4-63: “Block S100 can include extracting vehicle event data from sensor data (e.g., via analyzing sensor data to determine vehicle event parameters, event parameters, etc.)….. Block Sl00 is preferably performed by an onboard vehicle system coupled to the vehicle. The onboard vehicle system can include one or more cameras, an accelerometer, an inertial measurement unit (IMU), a gyroscope, a GPS module, and any other suitable sensors.”)
executing, by the one or more computing devices, image analysis on the image to identify the event in the using a deep learning algorithm. (Thompson: See column 10, lines 1-38: “Determining occupant data can include determining occupant data based on image processing applied to imagery from an internal facing camera (e.g., performing facial recognition on an image of the cabin of the vehicle)….. Determining occupant data can include determining identifying data pertaining to occupants of the vehicle (e.g., of the driver), which can include a license number, a registration number, an occupant identity”, and see also column 12, lines 35-48: “a local computing system at the vehicle selects vehicle event data based on matching a pattern exhibited by the vehicle event data with a corresponding pattern of a set of predetermined patterns, and transmits the selected data to a remote computing system that implements a set of rules ( e.g., derived from a machine learning model) on the received selected data.” And column 17, lines 24-56: “Block S300 and/or other portions of the method (e.g., Block S100, Block S200, etc.) can employ machine learning approaches including any one or more of:… a deep learning algorithm (e.g., a restricted Boltzmann machine, a deep belief network method, a convolution network method, a stacked auto-encoder method, etc.)”)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify receiving accident information, geographic information, vehicle information, and other information from one or more data sources and calculating a risk value for the associated road segment of Bogovich to include extracting vehicle event data from sensor data (e.g., via analyzing sensor data to determine vehicle event parameters using a deep learning algorithm as taught by Thompson, in order to provide better matching images and data for the vehicle event.
Regarding claim 5:
Bogovich and Shimada do not explicitly disclose the following, however Thompson further teaches:
The method of claim 1, further comprising: 
receiving (reads on “extracting vehicle event data from sensor data”), by the one or more computing devices, data associated with the vehicle from a device disposed in the vehicle; and (Thompson: See column 5, lines 4-14: “Block S100 can include extracting vehicle event data from sensor data (e.g., via analyzing sensor data to determine vehicle event parameters, event parameters, etc.)….. Block Sl00 is preferably performed by an onboard vehicle system coupled to the vehicle. The onboard vehicle system can include one or more cameras, an accelerometer, an inertial measurement unit (IMU), a gyroscope, a GPS module, and any other suitable sensors.”)
turning on (reads on “triggering data capture (e.g., image data sampling, video capture, etc.)”), by the one or more computing devices, a camera based on data received from the device. (Thompson: See column 5, lines 55-63: “sensor data can be captured and/or sampled in response to a trigger. For example, Block Sl00 can include sampling an accelerometer signal from an accelerometer of the onboard vehicle system (e.g., substantially continuously, periodically during vehicle operation, etc.), and triggering data capture (e.g., image data sampling, video capture, etc.) when the accelerometer signal exceeds a threshold value (e.g., corresponding to a rapid acceleration, heading deviation, deceleration, etc.).”)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify receiving accident information, geographic information, vehicle information, and other information from one or more data sources and calculating a risk value for the associated road segment of Bogovich to include extracting vehicle event data from sensor data (e.g., via analyzing sensor data to determine vehicle event parameters using a deep learning algorithm as taught by Thompson, in order to provide better matching images and data for the vehicle event.
Regarding claim 6:
Bogovich and Shimada do not explicitly disclose the following, however Thompson further teaches:
The method of claim 5, further comprising identifying (reads on “segmenting of vehicle event types (e.g., between major collisions and minor collisions, high speed collisions and low speed collisions”), by the one or more computing devices, a speed at which the vehicle is traveling based on the data. (Thompson: See column 13, lines 42-48: “determining characteristics of the adverse vehicle event based on the analysis of the collected sensor data. Determining characteristics of the adverse vehicle event can include segmenting of vehicle event types (e.g., between major collisions and minor collisions, high speed collisions and low speed collisions, etc.) into any suitable number of segments.”)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify receiving accident information, geographic information, vehicle information, and other information from one or more data sources and calculating a risk value for the associated road segment of Bogovich to include extracting vehicle event data from sensor data (e.g., via analyzing sensor data to determine vehicle event parameters using a deep learning algorithm as taught by Thompson, in order to provide better matching images and data for the vehicle event.
Regarding claim 7:
Bogovich and Shimada do not explicitly disclose the following, however Thompson further teaches:
The method of claim 5, further comprising identifying, by the one or more computing devices, a geo-location of the vehicle based on the data. (Thompson: See column 4, lines 44-54: “insurance entities (e.g., insurance providers) to automatically or manually pull information supporting a claim (e.g., video collected before, after, and/or during a collision) from the system (e.g., from remote computing system 800). In one example, the insurance entities can request supporting information from the system, wherein the request can include: a collision identifier (e.g., vehicle identifier, timestamp, geolocation, driver identifier)”, and notes: As cited, insurance entities identify a geolocation, timestamp, etc. as a collision identifier from the requested supporting information.)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify receiving accident information, geographic information, vehicle information, and other information from one or more data sources and calculating a risk value for the associated road segment of Bogovich to include extracting vehicle event data from sensor data (e.g., via analyzing sensor data to determine vehicle event parameters using a deep learning algorithm as taught by Thompson, in order to provide better matching images and data for the vehicle event.
Regarding claim 8:
Bogovich and Shimada do not explicitly disclose the following, however Thompson further teaches:
The method of claim 1, wherein the image includes a license plate number of the vehicle and the method further comprises identifying (reads on “determining identifying data pertaining to occupants of the vehicle (e.g., of the driver), which can include a license number”), by the one or more computing devices, the license plate number using (reads on “implements a set of rules ( e.g., derived from a machine learning model) on the received selected data.”) the deep learning algorithm. (Thompson: See column 10, lines 1-38: “Determining occupant data can include determining occupant data based on image processing applied to imagery from an internal facing camera (e.g., performing facial recognition on an image of the cabin of the vehicle)….. Determining occupant data can include determining identifying data pertaining to occupants of the vehicle (e.g., of the driver), which can include a license number, a registration number, an occupant identity”, and see also column 12, lines 35-48: “a local computing system at the vehicle selects vehicle event data based on matching a pattern exhibited by the vehicle event data with a corresponding pattern of a set of predetermined patterns, and transmits the selected data to a remote computing system that implements a set of rules ( e.g., derived from a machine learning model) on the received selected data.” And column 17, lines 24-56: “Block S300 and/or other portions of the method (e.g., Block S100, Block S200, etc.) can employ machine learning approaches including any one or more of:… a deep learning algorithm (e.g., a restricted Boltzmann machine, a deep belief network method, a convolution network method, a stacked auto-encoder method, etc.)”)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify receiving accident information, geographic information, vehicle information, and other information from one or more data sources and calculating a risk value for the associated road segment of Bogovich to include extracting vehicle event data from sensor data (e.g., via analyzing sensor data to determine vehicle event parameters using a deep learning algorithm as taught by Thompson, in order to provide better matching images and data for the vehicle event.
Regarding claim 17:
Claim 17 is similar scope to claim 1 and the following limitations are further taught by Thompson.
receiving (reads on “identifying other vehicular participants in an adverse vehicle event (e.g., a second vehicle involved in a crash with the primary vehicle, via exterior video data, image recognition, license plate identification, etc.)…’) an image including the vehicle; (Thompson: See column 3, lines 11-25: “The method can include identifying a driver of the vehicle (e.g., using an interior camera that records interior video and/or images, using user profile data associated with the driver, using driver behavior signature pattern matching, etc.), identifying one or more passengers of the vehicle (e.g., using anonymized or non-anonymized interior imagery, data links with mobile devices of vehicle passengers, etc.), identifying other vehicular participants in an adverse vehicle event (e.g., a second vehicle involved in a crash with the primary vehicle, via exterior video data, image recognition, license plate identification, etc.), identifying occupants of other vehicular participants of an adverse vehicle event (e.g., via facial recognition algorithms implemented on exterior imagery collected by the primary vehicle), and/or performing any suitable identification and/or recognition.”)
executing (reads on “determining occupant data based on image processing applied to imagery from an internal facing camera (e.g., performing facial recognition on an image of the cabin of the vehicle)”) image analysis on the image to identify an event occurring in the image based on an object's relation to the vehicle in the image using (reads on “implements a set of rules (e.g., derived from a machine learning model) on the received selected data.”) a deep learning algorithm; (Thompson: See column 10, lines 1-38: “Determining occupant data can include determining occupant data based on image processing applied to imagery from an internal facing camera (e.g., performing facial recognition on an image of the cabin of the vehicle)….. Determining occupant data can include determining identifying data pertaining to occupants of the vehicle (e.g., of the driver), which can include a license number, a registration number, an occupant identity”, and see also column 12, lines 35-48: “a local computing system at the vehicle selects vehicle event data based on matching a pattern exhibited by the vehicle event data with a corresponding pattern of a set of predetermined patterns, and transmits the selected data to a remote computing system that implements a set of rules ( e.g., derived from a machine learning model) on the received selected data.” And column 17, lines 24-56: “Block S300 and/or other portions of the method (e.g., Block S100, Block S200, etc.) can employ machine learning approaches including any one or more of:… a deep learning algorithm (e.g., a restricted Boltzmann machine, a deep belief network method, a convolution network method, a stacked auto-encoder method, etc.)”)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify receiving accident information, geographic information, vehicle information, and other information from one or more data sources and calculating a risk value for the associated road segment of Bogovich to include extracting vehicle event data from sensor data (e.g., via analyzing sensor data to determine vehicle event parameters using a deep learning algorithm as taught by Thompson, in order to provide better matching images and data for the vehicle event.
Regarding claims 10 and 18: it is similar scope to claim 2, and thus it is rejected under similar rationale.
Regarding claims 13 and 20: it is similar scope to claim 5, and thus it is rejected under similar rationale.
Regarding claim 14: it is similar scope to claim 6, and thus it is rejected under similar rationale.
Regarding claim 15: it is similar scope to claim 7, and thus it is rejected under similar rationale.
Regarding claim 16: it is similar scope to claim 8, and thus it is rejected under similar rationale.
Claims 3-4, 11-12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bogovich in view of Shimada in further view of Thompson in even further view of Boling et al. (hereinafter Boling), US Publication Number 2013/0144805 A1.
Regarding claim 3:
Bogovich, Shimada, and Thompson do not explicitly disclose the following, however Boling further teaches:
The method of claim 1, further comprising: 
generating (reads on “generate a risk score 604 associated with the vehicular security interest 114 and/ or the vehicular loan portfolio 602”), by the one or more computing devices, a risk value for a loan for the vehicle based on the attribute. (Boling: See paragraph [0035] “the risk score module 218 may generate a risk score 604 associated with the vehicular security interest 114 and/ or the vehicular loan portfolio 602 based on the risk scoring methodology 406, according to one embodiment. The location of the vehicle 106 and the pattern of usage information 108 associable with the vehicle 102 may be utilized to create the risk score 604 indicative of the financial value 404 of the vehicular security interest 114”, and see also [0045])
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify receiving accident information, geographic information, vehicle information, and other information from one or more data sources and calculating a risk value for the associated road segment of Bogovich to include generating a risk score associated with the vehicular security interest and/or the vehicular loan portfolio as taught by Boling, in order to provide better matching loan portfolio for the vehicle.
Regarding claim 4:
Bogovich, Shimada, and Thompson do not explicitly disclose the following, however Boling further teaches:
The method of claim 1, further comprising: 
identifying (reads on “determine the credit worthiness of the vehicular loan portfolio 602 in addition to a lender evaluation of the vehicular loan portfolio 602 and a lender search for the vehicular loan purchase”), by the one or more computing devices, a loan portfolio including a collection of loans including the loan; (Boling: See paragraph [0046] “the determination that geospatial data points associated with the plurality of vehicles are indicative of a financial risk associated with the vehicular loan portfolio 602 may be used to determine the credit worthiness of the vehicular loan portfolio 602 in addition to a lender evaluation of the vehicular loan portfolio 602 and a lender search for the vehicular loan purchase.”)
normalizing (reads on “automatically changed based on an application of an algorithm. For example, if vehicle 102 has left the state, the algorithm may pick a risk scoring methodology 406 that may indicate a higher risk score 604 and a lower financial value 404…”), by the one or more computing devices, the risk value against other risk values of other loans in the collection of loans in the loan portfolio; and (Boling: See paragraph [0036] “the risk scoring methodology 406 may be automatically changed based on an application of an algorithm. For example, if vehicle 102 has left the state, the algorithm may pick a risk scoring methodology 406 that may indicate a higher risk score 604 and a lower financial value 404. The changes and adjustments may be based on predetermined locations, predetermined distances, or predetermined times and may be decided by the party having the vehicular security interest 110 and/or the party interested in acquiring the vehicular security interest and/or vehicular loan portfolio 112”)
applying (reads on “apply a risk scoring methodology 406 to the data indicative of the financial risk associated with the vehicular loan portfolio 602”), by the one or more computing devices, the risk value on the loan portfolio. (Boling: See paragraph [0046] “The party having a vehicular security interest 110 and/or the party interested in acquiring the vehicular security interest and/or the vehicular loan portfolio 112 may apply a risk scoring methodology 406 to the data indicative of the financial risk associated with the vehicular loan portfolio 602”)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify receiving accident information, geographic information, vehicle information, and other information from one or more data sources and calculating a risk value for the associated road segment of Bogovich to include generating a risk score associated with the vehicular security interest and/or the vehicular loan portfolio as taught by Boling, in order to provide better matching loan portfolio for the vehicle.
Regarding claim 11: it is similar scope to claim 3, and thus it is rejected under similar rationale.
Regarding claims 12 and 19: it is similar scope to claim 4, and thus it is rejected under similar rationale.
Conclusion
The prior art made of record but not relied upon herein but pertinent to Applicant’s disclosure is listed in the enclosed PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG S PARK whose telephone number is (571)272-8349. The examiner can normally be reached M-F 9:00-5:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571)270-3602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONGSIK PARK/Examiner, Art Unit 3695
July 20, 2022